DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on November 2, 2020 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “second comb disposed on the rear face of the cover” as now set forth in claim 20, line 12 must be shown or the feature(s) canceled from the claim(s) (see the corresponding rejection under 35 USC 112(a) below for a further explanation). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22, 25, 26, and 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not provide support or sufficient support for the recitation “a second comb disposed on the rear face of the cover” as now set forth in claim 20, line 12. Rather, support is provided for both the first comb 154 and the 
Further, the original disclosure does not provide support or sufficient support for the recitation “a connecting member of a razor handle” as set forth in claim 26, line 3. Rather, support is provided for the connecting member 28 being part of the cartridge 14 (see specification paragraphs 0092 and 00100).

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22, 25, 26 and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 20, line 9, the recitation “a first trimming blade …” is vague and indefinite as to what it is structurally connected or by what it is supported, and thus it is not clear as to whether it is movable or fixed with respect to the housing or the cover, and it is 
In claim 26, lines 1-2, the recitation “the rear face of the protector” lacks antecedent basis, and it seems that “protector” should be changed to --housing--.
In claim 34, the recitation “wherein the upper face of the housing includes a plurality of equidistantly spaced members extending transverse to the longitudinal axis” is vague and indefinite as to what disclosed structure is being set forth, particularly since the upper face of the housing 152 (i.e., the left face as viewed in Fig. 4A) is shown as being a convexly curved surface, while the front face 152F of the housing 152 is shown with spacers 157.
In claim 35, line 1, the recitation “wherein the cover is movable” is vague and indefinite as to whether it refers to the movement set forth in claim 20 (line 29) or to another such movement.

In claim 37, line 1, the recitation “wherein the cover is movable” is vague and indefinite as to whether it refers to the movement set forth in claim 20 (line 29) or to another such movement.

Claim Rejections - 35 USC § 112(d)/4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22 sets forth the same of substantially the same subject matter as claim 22 (line 29) from which it depends, and thus claim 22 appears to fail to further limit the subject matter of claim 22.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20, 21, 26, and 34-37 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kole et al., U.S. Pub. No. 2017/0266826 (hereafter “Kole ‘826”).
Regarding claim 1 and the claims dependent therefrom, Kole ‘826 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a housing (e.g., the portion on which the dial/knob are located in Fig. 2; the portion contacted by the end of the lead line for numeral 304 in Fig. 3; the portion contacted by the arrowhead of the lead line for numerals 702, 704, and 706 in Fig. 7) extending longitudinally along a longitudinal axis and having a front face (e.g., the upper face as viewed in Figs 2, 3, and 7) and an opposing rear face (e.g., the lower face of the subject structure as viewed in Figs. 2, 3, and 7), an upper face and an opposing lower face (e.g., the elongated side faces of the subject structure as shown in Figs. 2, 3, and 7);
a cover (e.g., 206, 216 in Fig. 2; 308 in Fig. 3; 712, 714, 716 in Fig. 7) movably coupled with the housing (e.g., as indicated by the arrows in Figs. 2, 3, and 7), the cover having a front face (e.g., the upper faces of the guards in Figs. 2, 3,and 7) and an opposing rear face (e.g., the lower faces of the guards in Figs. 2, 3,and 7) which correspond with the front face and the rear face of the housing;
a first comb (e.g., a first one of the two combs on the longitudinal sides of each guard as shown in Figs. 2, 3, and 7) disposed on the front face of the cover, the first comb having a plurality of first teeth (e.g., as shown in Figs. 2, 3, and 7), each of the first teeth having a height that defines a first trimming length;

a second comb (e.g., a second one of the two combs on the longitudinal sides of each guard as shown in Figs. 2, 3, and 7) disposed on the rear face of the cover opposite the first comb (e.g., in the same manner as the present invention), the second comb having a plurality of second teeth (e.g., as shown in Figs. 2, 3, and 7), each of the second teeth having a height that defines a second trimming length (e.g., there is no requirement that the first and second trimming lengths be different); and
a second trimming blade (e.g., a second one of the blades 208 as shown in Fig. 2, and the corresponding blade shown in the other embodiment of Fig. 2 as well as those embodiments shown in Figs. 3 and 7) having a second cutting edge, the second trimming blade being accessible through the second comb and extending along the longitudinal axis opposite the first trimming blade;
the first teeth of the first comb projecting away from the first cutting edge in a first direction transverse to the longitudinal axis, and the second teeth of the second comb projecting away from the second cutting edge in a second direction opposite the first direction transverse to the longitudinal axis (e.g., as shown in Figs. 2, 3, and 7),
wherein the cover is movable in relation to the housing to change the first trimming length and/or the second trimming length (e.g., as indicated by the arrows in in Figs. 2, 3, and 7, and as described in paragraphs 0025-0027 and 0032);
[claim 21] wherein the first trimming blade is disposed between the cover and the front face of the housing (e.g., as shown in Figs. 2, 3, and 7);
[claim 22] wherein the cover is movable with respect to the housing (e.g., as indicated by the arrows in in Figs. 2, 3, and 7, and as described in paragraphs 0025-0027 and 0032);
[claim 26] wherein the rear face of the protector is provided with a rear opening (e.g. at 310 shown in Fig. 3), the rear opening being configured to accommodate a connecting member of a razor handle;
[claim 34] wherein the upper face of the housing includes a plurality of equidistantly spaced members (e.g., the two end wall members) extending transverse to the longitudinal axis (e.g., as shown in Figs. 2, 3, and 7), opposing ends of each of the members connecting the teeth of the first comb and the teeth of the second comb (e.g., as shown in Figs. 2, 3, and 7, each end of each end wall is connected to a corresponding one of the first and second combs, an d thus attaches the teeth of these combs to one another);
[claim 35] wherein the cover is movable transverse (e.g., upwardly and downwardly) to the longitudinal axis;
[claim 36] wherein the cover is movable to provide a plurality of varying trimming lengths of the first trimming length and a corresponding plurality of varying trimming lengths of the second trimming length (e.g., as indicated by the arrows in in Figs. 2, 3, and 7, and as described in paragraphs 0025-0027 and 0032);
[claim 37] wherein the cover is movable such that the first comb is moved relative to the first trimming blade and the second comb is moved relative to the second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over Kole et al., U.S. Pub. No. 2017/0266826 (hereafter “Kole ‘826”) in view of Official notice as evidenced by Staats-Oels, pn 1,633,139.
Kole ‘826 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus/device (e.g., see Figs. 2A-3) with almost every structural limitation of applicant’s claimed invention but lacks the specific blade configuration as follows:

[claim 25] wherein the first trimming blade and the second trimming blade are provided on a single double edge trimming blade.
However, the Examiner takes Official notice that such blades are old and well known in the art and have been used on razors for more than a century. Further, the Examiner takes Official notice that such blades are known to be used either one-at-a-time or in a manner in which a plurality of these blades are used together, usually stacked, to provide a serial cutting action (in the same manner as the blades of Kole ‘826) on both cutting edge sides. As evidence in support of the taking of Official notice, Staats-Oel discloses one example of such a razor that has a housing configuration that accommodates a plurality of the single double-edge trimming blades.
 Thus, the question is whether it would have been obvious to:
(a)	provide the well known housing configuration that accommodates such a blade or plurality of blades along with the blade or the plurality of blades, or
(b)	provide the guard of Kole ‘826 on a razor having the well known housing configuration.
It is respectfully submitted both (a) and (b) would have been obvious to one having ordinary skill in the art. For example, regarding (a), providing such a well known housing configuration provides the well known benefit of providing double the shaving usage, wherein when the shaving edge(s) on one side become dull, the other side can then be used without having to replace the blade(s). For example, regarding (b), providing the guard of Kole ‘826 on the razor having the well known housing configuration would have been obvious to one having ordinary skill in the art to gain the benefits taught by Kole ‘826 including adjustable trimming lengths.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 15, 2021